DETAILED OFFICE ACTION

	Applicant response filed on 01/29/2021 is acknowledged. 
Claims 1-3 and 11-23 have been cancelled by applicant. 
Claims 24-36 are newly presented. 
Claims 4-10 and 24-36 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group II (claims 4-10) in the reply filed on 06/03/2020 is acknowledged.  Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2020.
Newly submitted claims 24-36 are directed to newly presented species of the elected Group of invention. Since applicant has received an action on the merits for the originally presented species within the elected Group of invention (i.e. claims 5-10), the originally presented species are constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-36 are withdrawn from consideration as being directed to a non-elected species of the elected Group of invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Further note, claims 24-36 would be subject to rejoinder into examination when a generic claims is found to be in condition for allowance. 

Claims 4-10 are currently under examination.


Withdrawal of Claim Rejections - 35 USC § 112
The previous rejection of claims 4-10 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of amendments made to the instant claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a method for analyzing a tumor. The recited processes comprises the steps of determining a qualitative and/or quantitative assessments of tumor infiltrating lymphocytes, T-cell receptor signaling, mutational burden in a sample and classifying (based on the qualitative and/or quantitative assessments) the sample as a responder to a therapy or a non-responder to a therapy. 
Therefore, the instant claims expressly recite a series of mental and/or computational steps involving a determination made from a series of mental assessments relating properties of a sample to determine the natural relationship of said properties to a sample a being responsive or not responsive to a treatment. Further, the claims recite at a very high level of generality in that there is no limit to what quantitative and/or quantitative assessments are actually relied upon in the determining 
For these reasons the instant claims encompass a judicial exception that falls into the category of an abstract idea, since the claims merely encompass a series of abstract mental steps and operations. Further, the instant claims encompass a judicial exception that fall into the category of a natural phenomenon and natural relationship because the claims only relate the natural properties of a sample that pertain to tumor infiltrating lymphocytes, T-cell receptor signaling, mutational burden in a sample and how these properties related to being “a responder” or a “non-responder” for a generic treatment. 
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. Again, the instant claims only delineate a series of mental steps for considering the natural properties of a sample and relating said properties to a sample being “a responder” or a “non-responder” for a 
For these reasons, the instant claims are directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that the claims are statutory under 2A analysis independent claim 4 requires at least determination of mRNA expression of a plurality of genes associated with tumor infiltrating lymphocytes, determination of mRNA expression of a plurality of T-cell receptor signaling genes, DNA sequencing and analysis of the sample. The output of these physical determinations is then utilized to classify the tumor as a responder to a therapy or a non-responder to a therapy.
	Applicant argument is not persuasive. The steps clearly recite the abstract steps of determining, determining, determining and classifying, all of which can be performed in the mind of a practitioner or by hand. 
	Applicant further argues that classifying a tumor as a responder or not a responder is a practical application of the identified judicial exception. 
	This is not persuasive. The act of classifying only produces new information that describes the response property inherent to a tumor under investigation. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978). No further steps are recited within or required by the instant claims that uses the new information. 

	Applicant argues that the claims as amended now require steps for determination of mRNA expression of a plurality of genes associated with tumor infiltrating lymphocytes, determination of mRNA expression of a plurality of T-cell receptor signaling genes, DNA sequencing and analysis of the sample. As such the claims are not merely mental steps since the determination steps require a physical output. 
This is not persuasive. The determination steps themselves do no recite any specific manner in which expression and sequencing data is obtained. Further, the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631